Citation Nr: 9921573	
Decision Date: 07/30/99    Archive Date: 08/03/99

DOCKET NO.  98-14 137A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort Harrison, 
Montana


THE ISSUES

1. Entitlement to a compensable evaluation for bilateral hearing 
loss.  

2. Entitlement to a compensable evaluation for right ear otitis 
media.  

3. Entitlement to a rating in excess of 10 percent for tinnitus.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel


INTRODUCTION

The veteran served on active duty from March 1971 to March 1975.  

This matter comes to the Board of Veterans' Appeals (Board) from 
rating determinations of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Fort Harrison, Montana.  


FINDINGS OF FACT

1.  The veteran's bilateral hearing acuity is at level I in each 
ear.  

2.  Currently, the right ear auricle and ear canal is normal, and 
the right eardrum is intact.  There is no sign of infection, 
cholesteatoma, or mastoid disease.  

3.  The veteran reports constant bilateral tinnitus.  


CONCLUSIONS OF LAW

1.  The criteria for a compensable evaluation for bilateral 
hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. § 4.85, Diagnostic Code (DC) 6100 (effective 
prior to June 10, 1999); 38 C.F.R. §§ 4.85, 4.86; DC 6100; 64 
Fed. Reg. 25202-25210) May 11, 1999) (effective June 10, 1999).  

2.  The criteria for a compensable evaluation for residuals of 
right ear otitis media are not met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. §§ 4.1, 4.7, 4.31, 4.87a, DCs 6200 and 
6210 (1998).  

3.  The criteria for an initial evaluation in excess of 10 
percent for tinnitus have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. §§ 3.321(b)(1), 4.87a, DC 6260 
(1998).  


REASONS AN BASES FOR FINDINGS AND CONCLUSION

Factual Background

A review of the service medical records (SMRs) reflects that upon 
service entrance in October 1970 an audiometric evaluation was 
conducted.  Results of that evaluation in pure tone thresholds, 
in decibels, were as follows:  





HERTZ



500
1000
2000
3000
4000
RIGHT
25
25
5

20
LEFT
15
15
5

35

No hearing loss was diagnosed.  

Additional SMRs reflect that the veteran was treated in August 
1973 for bullous myringitis of the right ear.  Subsequently, in 
November 1973, he underwent a right myringotomy with placement of 
a tube without additional episodes of otitis and no residuals 
from the myringotomy.  Separation examination in March 1975 noted 
the right myringotomy by history.  It was also noted that he was 
asymptomatic at this time.  Results of audiological examination 
at this time in pure tone thresholds, in decibels, were as 
follows:  




HERTZ



500
1000
2000
3000
4000
RIGHT
30
10
0
15
30
LEFT
10
0
0
25
50




The diagnosis of a hearing loss was not reflected on the 
separation report.  

In April 1986, the veteran filed his original claim for 
compensation benefits to include for surgery to the right ear and 
for otitis medica.  Records in support of his claims were 
subsequently submitted in May 1986.  These records, dated in 
1986, reflect that the veteran showed a history of chronic ear 
disease with eustachian tube dysfunction.  It also appears that 
the veteran was admitted to a VA facility in June 1986 for 
chronic ear problems although hospital records of this stay are 
not of record.  He failed to report for a scheduled examination 
in June 1986.  

In September 1986, service connection was established for right 
otitis media with postoperative myringotomy, and a noncompensable 
evaluation was assigned, effective from April 21, 1986, the date 
the claim was filed.  

Added to the record on November 9, 1990, was a statement by the 
appellant in which he reported that his hearing loss had 
increased in severity.  He reported constant ringing in his ears 
and said that the ear did not respond to pressure changes 
resulting in much discomfort.  He was unable to discriminate 
noises when several people were talking in a room.  

Records subsequently added to the claims file included a private 
May 1990 audiometric evaluation.  In an accompanying statement, a 
private examiner, Sheri L. Rolf, M.D., who reviewed the 
examination results, stated that this audiogram showed a mixed 
bilateral hearing loss that was moderate to moderately severe in 
nature.  She noted that speech discrimination scores were 
excellent bilaterally.  

A VA outpatient record from November 1990 reflects that the 
veteran was seen for ear complaints.  Left ear examination was 
negative.  The right ear showed a scarred tympanic membrane on 
the right.  He was referred for a hearing aid.  



On the authorized audiological evaluation in January 1991, pure 
tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
35
35
45
40
65
LEFT
20
20
10
25
80

Speech audiometry revealed speech recognition ability of 94 
percent in the right ear and of 98 percent in the left ear.  It 
was noted that the veteran reported a bilateral, progressive 
hearing loss following otitis medial and ear surgery during 
service with a noted decrease in recent years.  Otoscopic 
inspection revealed clear canals.  Tympanic membranes were 
visible bilaterally, although atypical in the right ear.  
Audiometric results revealed mild to moderately severe 
sensorineural hearing loss in the right ear and hearing within 
normal limits, except for a severe high frequency sensorineural 
hearing loss, in the left ear.  

Upon rating action in July 1991, service connection was 
established for bilateral hearing loss and for tinnitus.  A 
noncompensable rating was assigned for the hearing loss, and a 10 
percent rating was assigned for tinnitus, effective from November 
9, 1990, the date the veteran's statement to reopen his claim was 
filed.  The noncompensable evaluation in effect for right otitis 
media was confirmed.  

On January 23, 1998, a statement was received from the veteran.  
He wished to reopen his claims for increased evaluations.  He 
submitted additional treatment records in support of his claims 
to include private medical records dated from 1983 to 1997 and a 
VA (consult) audiometric examination dated in February 1998 with 
a March 1998 summary report of the examination.  These records 
reflect that the service-connected right ear otitis medial had 
active infection and drainage from January 1990 through December 
1992.  It was noted in December 1992 that he had been using a 
hearing aid.  By January 15, 1993, the right ear mastoid cavity 
was "actually quite clean and dry today."  Subsequently dated 
records also show that the right mastoid cavity remained 
basically clean and free of infection.  In a January 1995 
statement, Dr. Rolf stated that audiometric testing performed 
that day revealed that the veteran had a diminution in his 
hearing acuity since previous testing in 1993.  

Upon VA consult authorized audiological evaluation in February 
1992, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
75
70
30
30
45
LEFT
30
35
15
25
75

Speech audiometry revealed speech recognition ability of 100 
percent in each ear.  Mild to severe mixed hearing loss in each 
ear was noted.  Physical examination showed normal auricles and 
external ear canals.  His right eardrum was intact, but he had an 
attic defect wither from prior surgery or chronic infection.  The 
defect was clean.  There was no sign of infection or 
cholesteatoma.  

In a March 1998 summary report of the February 1998 examination, 
the Chief of Audiology and Speech Pathology at the VA facility in 
Salt Lake City, Utah, stated that the veteran no longer used his 
right ear hearing aid as he was not satisfied with its 
performance.  She confirmed the diagnoses made in the February 
1998 report as summarized above.  

In a March 1998 rating decision, the 10 percent rating in effect 
for tinnitus was confirmed.  The noncompensable ratings in effect 
for right ear otitis media residuals and bilateral hearing loss 
were also confirmed.  

General Pertinent Laws and Regulations 

A person who submits a claim for benefits under a law 
administered by the VA shall have the burden of submitting 
evidence sufficient to justify a belief by a fair and impartial 
individual that the claim is well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).  Where a disability has already been 
service-connected and there is a claim for an increased rating, a 
mere allegation that the disability has become more severe is 
sufficient to establish a well-grounded claim.  Caffrey v. Brown, 
6 Vet. App. 377, 381 (1994); Proscelle v. Derwinski, 2 Vet. App. 
629, 632 (1992).  Accordingly, the Board finds that the veteran's 
claims for increased ratings are well grounded within the meaning 
of 38 U.S.C.A. § 5107(a) (West 1991).  

Disability evaluations are based upon the average impairment of 
earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 4 
(1998).  Separate rating codes identify the various disabilities.  
38 C.F.R. Part 4.  In determining the current level of 
impairment, the disability must be considered in the context of 
the whole-recorded history, including service medical records.  
38 C.F.R. §§ 4.2, 4.41 (1998).  An evaluation of the level of 
disability present also includes consideration of the functional 
impairment of the veteran's ability to engage in ordinary 
activities, including employment, and the effect of pain on the 
functional abilities.  38 C.F.R. §§ 4.10, 4.40, 4.45, 4.49 
(1998); DeLuca v. Brown, 8 Vet. App. 202, 204-06 (1995).  

The determination of whether an increased evaluation is warranted 
is based on review of the entire evidence of record and the 
application of all pertinent regulations.  See Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  Once the evidence is 
assembled, the Secretary is responsible for determining whether 
the preponderance of the evidence is against the claim.  See 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  If so, the 
claim is denied; if the evidence is in support of the claim or is 
in equal balance, the claim is allowed.  Id.  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture more 
nearly approximates the criteria for that rating.  Otherwise, the 
lower rating will be assigned.  38 C.F.R. § 4.7 (1998).  

In evaluating the severity of a particular disability it is 
essential to consider its history.  38 C.F.R. § 4.1 (1998); 
Peyton v. Derwinski, 1 Vet. App. 282 (1991).  A claim placed in 
appellate status by disagreement with the initial rating award 
and not yet ultimately resolved is an original claim as opposed 
to a new claim for increase.  Fenderson v. West, 12 Vet. App. 119 
(1999).  In such cases, separate ratings may be assigned for 
separate periods of time based on the facts found, a practice 
known as "staged" ratings.  Id., slip op. at 9.  On the other 
hand, where entitlement to compensation has already been 
established, as are the claims herein at issue, the appellant's 
disagreement with an assigned rating is a new claim for increased 
benefits based on facts different from a prior final claim.  
Suttman v. Brown, 5 Vet. App. 127, 136 (1993).  

The effective date for an award of increased evaluation shall be 
the earliest date as of which it is ascertainable that an 
increase in disability had occurred, if application is received 
within one year from such date; otherwise, the effective date is 
the date of receipt of claim. 38 U.S.C.A. § 5110(b)(2) (West 
1991); 38 C.F.R. § 3.400(o)(1) and (2) (1998); See Harper v. 
Brown, 10 Vet. App. 125, 126 (1997).

Ratings shall be based as far as practicable, upon the average 
impairments of earning capacity with the additional proviso that 
the Secretary shall from time to time readjust this schedule of 
ratings in accordance with experience.  To accord justice to the 
exceptional case where the schedular evaluations are found to be 
inadequate, the Under Secretary for Benefits or the Director, 
Compensation and Pension Service, upon field station submission, 
is authorized to approve on the basis of the criteria set forth 
in this paragraph an extra-schedular evaluation commensurate with 
the average earning capacity impairment due exclusively to the 
service-connected disability or disabilities.  The governing norm 
in these exceptional cases is:  A finding that the case presents 
such an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent period of hospitalization as to render impractical the 
application of the regular schedular standards.  38 C.F.R. 
§ 3.321(b) (1) (1998).  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against a 
claim, in which, the claim is denied.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).

When, after consideration of all of the evidence and material of 
record in an appropriate case before VA, there is an approximate 
balance of positive and negative evidence regarding the merits of 
an issue material to the determination of the matter, the benefit 
of the doubt in resolving each such issue shall be given to the 
claimant.  38 U.S.C.A. § 5107(b) (West 1991);  38 C.F.R. §§ 
3.102, 4.7 (1998).

Analysis

Bilateral Hearing Loss

The veteran contends that the noncompensable evaluation for his 
service-connected bilateral hearing loss is insufficient to 
reflect its current level of severity.  He believes that his 
hearing impairment is severe enough to warrant a compensable 
rating.  He further believes that the testing methodology 
employed to evaluate his hearing impairment does not accurately 
reflect the impediment his hearing loss creates in day to day 
settings.

VA has amended the regulations pertaining to the evaluation of 
hearing loss since the arrival of the veteran's appeal at the 
Board.  These changes became effective June 10, 1999.  

When a law or regulations changes after a claim has been filed or 
reopened but before the administrative or judicial appeal process 
has been concluded, the version more favorable to the veteran 
will apply.  Karnas v. Derwinski, 1 Vet. App. 308, 313 (1991).  
The RO has not had the opportunity to evaluate the veteran's 
claim under the new regulations.  However, in this case, the 
Board believes that a remand to afford the RO an opportunity to 
review the veteran's claim is not necessary.  

The pertinent regulations do not contain any substantive changes 
that affect this particular case, but add certain provisions that 
were already the practice of VA.  64 FR 25202, May 11, 1999, to 
be codified at 38 C.F.R. § 4.85.  The frequencies used for the 
evaluation of hearing loss, the percentage of speech 
discrimination used for the evaluation of hearing loss, and the 
tables used to determine the level of hearing impairment and the 
disability evaluation of each level of hearing impairment have 
not been changed.  

The revised regulatory provisions essentially addressed the 
question of whether the speech discrimination testing employed by 
VA in a quiet room with amplification of sounds accurately 
reflect the extent of hearing impairment.  Based upon research, 
two circumstances were identified where alternative tables could 
be employed.  One was where the puretone thresholds in any four 
of the five frequencies of 500, 1,000, 2,000, 3,000 and 4,000 
Hertz are 55 decibels or greater.  The second was where puretone 
thresholds are 30 decibels or less at frequencies of 1,000 Hertz 
and below, and are 70 decibels or more at 2,000 Hertz.  64 FR 
25209, May 11, 1999, to be codified at 38 C.F.R. § 4.86.  The 
record does not disclose thresholds meeting either of those 
criteria, and thus there is no reason to return this issue to the 
RO for readjudication on that basis.

The veteran has already been afforded the hearing tests required 
by the new regulations, and these were used by the RO in the 
evaluation of his claim.  Therefore, the Board is able to 
evaluate this claim under the new regulations without prejudice 
to the veteran, and will proceed with consideration of the 
appeal.  Bernard v. Brown, 4 Vet. App. 384, 393 (1993).  

Under the regulations in effect prior to June 10, 1999, 
evaluations of bilateral defective hearing range from 
noncompensable to 100 percent based on organic impairment of 
hearing acuity as measured by the results of controlled speech 
discrimination tests together with the average hearing threshold 
level as measured by pure tone audiometry tests in the 
frequencies of 1,000, 2,000, 3,000, and 4,000 Hertz.  To evaluate 
the degree of disability for bilateral service-connected 
defective hearing, the rating schedule established 11 auditory 
acuity levels designated from level I for essentially normal 
hearing through level XI for profound deafness.  38 C.F.R. 
§ 4.85, DCs 6100-6110 (1998).  

Under the regulations in effect from June 10, 1999, an 
examination for hearing impairment must be conducted by a state-
licensed audiologist and must include a controlled speech 
discrimination test (Maryland CNC) and a puretone audiometry 
test.  Examinations are to be conducted without the use of 
hearing aids.  To evaluate the degree of disability from 
defective hearing, the rating schedule establishes 11 auditory 
acuity levels from Level I for essentially normal acuity through 
Level XI for profound deafness.  These are assigned based on a 
combination of the percent of speech discrimination and the 
puretone threshold average, as contained in a series of tables 
within the regulations.  The puretone threshold average is the 
sum of the puretone thresholds at 1000, 2000, 3000, and 4000 
Hertz, divided by four.  64 FR 25202, May 11, 1999, to be 
codified at 38 C.F.R. § 4.85.  

The record shows that entitlement to service connection for 
bilateral hearing loss was established in a July 1991 rating 
decision.  A zero percent evaluation was assigned for this 
disability which remains in effect.  As indicated above, the 
evidence of record includes a recent VA audiometric evaluation 
(February 1998).  

The Board finds that entitlement to an increased (compensable) 
evaluation for bilateral hearing loss is not warranted under 
either the old or new regulations.  The Board has considered the 
veteran's argument that his hearing loss has increased.  However, 
the evidence clearly weighs against the assignment of a 
compensable evaluation in this case.  The requirements of 
38 C.F.R. § 4.85 set out the percentage ratings for exact 
numerical levels of impairment required for a compensable 
evaluation of hearing loss.  The evaluation of hearing loss is 
reached by a mechanical application of the rating schedule to the 
numeric designations assigned after audiometric evaluations are 
rendered.  Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  

The February 1998 audiometric evaluation shows that the veteran 
has an average pure tone threshold of 51 decibels in the right 
ear, with speech discrimination of 100 percent.  He has an 
average pure tone threshold of 38 decibels in the left ear with 
100 percent speech discrimination in the left ear.  The only 
possible interpretation of this examination under both the old 
and new regulations is that the veteran's hearing loss is at 
level I in both ears, and that, therefore, a compensable rating 
is not warranted.  38 C.F.R. § 4.85, Code 6100 (1998); 64 FR 
25202, May 11, 1999, to be codified at 38 C.F.R. § 4.85.  The 
Board has also considered the provisions of 64 FR 25202, May 11, 
1999, to be codified at 38 C.F.R. § 4.85(g) and, as noted above, 
38 C.F.R. § 4.86, but the results of the February 1998 VA 
examination clearly show that these provisions are no applicable 
in this case.  

The Board concurs with the RO that there are no unusual or 
exceptional factors such as to warrant an extraschedular rating 
under the provisions of 38 C.F.R. § 3.321(b)(1) (1998).  In this 
regard, the bilateral hearing loss has not been reported to 
markedly interfere with employment or require frequent inpatient 
care as to render impractical the application of the regular 
schedular standards.  No basis has been presented upon which to 
predicate referral of the case to the Director of the VA 
Compensation and Pension Service for consideration of an 
extraschedular evaluation.  

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of the 
doubt doctrine is inapplicable where, as here, the preponderance 
of the evidence is against the claim for an increased rating for 
bilateral hearing loss.  38 C.F.R. § 3.102 (1998).  

Residuals of Right Ear Otitis Media 

As noted earlier, the RO assigned a noncompensable disability 
evaluation for right ear otitis media many years previously.  
Under DC 6200, suppurative, chronic otitis media during the 
continuance of the suppurative process warrants a 10 percent 
rating.  As the veteran has not been shown to currently suffer 
from such, a compensable rating is not available.  Alternatively, 
the Board has considered the applicability of DC 6210 which 
provides that disease of the auditory canal warrants a 10 percent 
rating when active symptoms, such as serous discharge, are shown.  
As no active ear disease or serous discharge is shown medically, 
there is no basis to assign a compensable rating under this code.  

The Board also notes that while the veteran recently submitted 
private records reflecting right ear infection or otitis media 
during the period from January 1990 through December 1992, an 
increased evaluation can not be granted prior to the date of the 
claim or the date entitlement to the increase was shown, 
whichever is later.  The law provides for an increase rating only 
if the veteran submits the claim within one year from the date 
the medical evidence shows entitlement.  As the veteran's claim 
to reopen his claims was not received until January 23, 1998, an 
increased rating is not for application.  See 38 C.F.R. § 3.400 
(1998).  (NOTE:  While the Board's review of the Statement of the 
Case (SOC) provided to the veteran and his representative 
regarding this claim does not reflect that the veteran was 
provided with the applicable laws and regulations regarding 
effective dates (included herein) the explanation provided to the 
veteran at the time by the RO in denying the claim provided the 
substantive holding of the law.  Therefore, the Board is able to 
evaluate this claim without prejudice to the veteran.  Bernard, 
supra.  

The Board again concurs with the RO that there are no unusual or 
exceptional factors such as to warrant an extraschedular rating 
under the provisions of 38 C.F.R. § 3.321(b)(1) (1998).  In this 
regard, right ear otitis media has not been reported to markedly 
interfere with employment or require frequent inpatient care as 
to render impractical the application of the regular schedular 
standards.  No basis has been presented upon which to predicate 
referral of the case to the Director of the VA Compensation and 
Pension Service for consideration of an extraschedular 
evaluation.  

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of the 
doubt doctrine is inapplicable where, as here, the preponderance 
of the evidence is against the claim for an increased rating for 
right ear otitis media.  38 C.F.R. § 3.102 (1998).  



Tinnitus

The severity of tinnitus is evaluated pursuant to DC 6260.  A 10 
percent evaluation is assigned when the tinnitus is persistent as 
a symptoms of head injury, concussion, or acoustic trauma.  
38 C.F.R. § 4.87a, DC 6260 (1998).  

The veteran is in receipt of a 10 percent evaluation for tinnitus 
under this code.  As 10 percent is the maximum evaluation 
available pursuant to DC 6260, there is no basis upon which to 
assign an increased schedular evaluation.  

Additionally, the Board concurs with the RO that there are no 
unusual or exceptional factors such as to warrant an 
extraschedular rating under the provisions of 38 C.F.R. 
§ 3.321(b)(1) (1998).  In this regard, the Board notes that 
tinnitus has not been reported to markedly interfere with 
employment or require frequent inpatient care as to render 
impractical the application of regular schedular standards.  
There is no basis upon which to predicate a referral of the case 
to the Director of the VA Compensation and Pension Service for 
consideration of extraschedular evaluation.  Additionally, the 
benefit of the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claim for an 
increased rating.  38 C.F.R. § 3.102 (1998).  



ORDER

Entitlement to an increased (compensable) evaluation for 
bilateral hearing loss is denied.  

Entitlement to an increased (compensable) evaluation for 
residuals of right ear otitis media is denied.  

Entitlement to a rating in excess of 10 percent for tinnitus is 
denied.  




		
	Richard B. Frank
	Member, Board of Veterans' Appeals



 

